Exhibit 10.24

SECOND AMENDED AND RESTATED GUARANTY

THIS SECOND AMENDED AND RESTATED GUARANTY (the “Guaranty”), dated November 22,
2019 (the “Effective Date”), is given by Starwood Property Trust, Inc., a
Maryland corporation (the “Guarantor”), in favor of the Federal Home Loan Bank
of Chicago (“FHLB Chicago”), an instrumentality of the United States of America,
located at 200 E. Randolph Drive, Chicago, Illinois 60601. This Guaranty amends
and restates in its entirety that certain Amended and Restated Guaranty
Agreement dated March 15, 2019, from Guarantor to FHLB Chicago (as amended, the
“Prior Guaranty”).

1.         Unconditional Guaranty.  In consideration of and to induce FHLB
Chicago to make advances and other extensions of credit to Prospect Mortgage
Insurance, LLC (“Member”) pursuant to that certain Amended and Restated
Advances, Collateral Pledge, and Security Agreement dated July 7, 2017, as
amended by the Amendments described below, and as supplemented by that certain
Supplement to Amended and Restated Advances, Collateral Pledge, and Security
Agreement dated July 7, 2017(collectively, the “ACPS Agreement”, and together
with all other documents executed in connection with the ACPS Agreement and the
Obligations (defined below) the “Credit Agreements”), which is and will be to
the direct interest and advantage of the Guarantor, the Guarantor
unconditionally guarantees to FHLB Chicago, and its successors and assigns, the
prompt and complete payment when due, whether by acceleration or otherwise, of
all of the Member’s present and future obligations and liabilities of any kind
to FHLB Chicago arising out of the ACPS Agreement heretofore, now, or hereafter
made, incurred or created, whether voluntary or involuntary and however arising,
whether direct or acquired by FHLB Chicago by assignment or succession, whether
originally incurred by or assumed by the Member, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether the Member
may be liable individually or jointly with others, or whether recovery upon such
Obligations may be or hereafter become barred by any statute of limitations, or
whether such Obligations may be or hereafter become otherwise unenforceable (any
and all such obligations and liabilities, the “Obligations”). Capitalized terms
not defined herein shall have the meanings set forth in the ACPS Agreement.

This Guaranty is unconditional and shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any circumstance
relating to the Obligations which might otherwise constitute a defense to this
Guaranty. This Guaranty is absolute and unconditional and shall remain in full
force and effect and be binding upon the Guarantor and its successors and
assigns so long as the ACPS Agreement remains in full force and effect. If at
any time any payment by the Member in respect of any Obligations is rescinded or
must otherwise be returned for any reason whatsoever, in whole or in part, the
Guarantor shall remain liable hereunder in respect of such Obligations as if
such payment had not been made, and this Guaranty shall remain in full force and
effect or shall be reinstated (as the case may be) with respect to such
Obligations.

 








This is a guaranty of payment and not a guaranty of collection. The Guarantor
agrees that FHLB Chicago may proceed against the Guarantor for payment of any of
the Obligations when due, whether or not FHLB Chicago has proceeded against any
other obligor principally or secondarily liable for any Obligations, including
Member, or against any collateral for the Obligations, and whether or not FHLB
Chicago has pursued any other remedy available to it. FHLB Chicago shall not be
obligated to file any claim in the event that the Member becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure to file any
such claim shall not affect the Guarantor’s obligations hereunder. The Guarantor
also specifically waives all presentments, demands for performance, notices of
nonperformance, protests, notices of protest, notices of dishonor, notices of
acceptance, and all other notices whatsoever with respect to this Guaranty and
of the existence, creation, or incurring of new or additional Obligations.

Member requested an increase to its advance capacity under the ACPS Agreement as
of the date of the Prior Guaranty and Guarantor provided the Prior Guaranty as a
condition thereto. Guarantor hereby consents to the ACPS, including the
amendments set forth in each of (i) the Federal Home Loan Bank of Chicago
Amendment to Amended and Restated Advances, Collateral Pledge, and Security
Agreement dated October 16, 2018, (ii) the Letter Agreement dated October 16,
2018 executed by Member, FHLB Chicago and Guarantor, and (iii) the Letter
Agreement executed contemporaneous with the Prior Guaranty by Member and FHLB
Chicago (collectively, the “Amendments”), and agrees that the Obligations
include all of the obligations of Member to FHLB Chicago arising out of the ACPS
Agreement, as amended by the Amendments.

2.         Consents. The Guarantor agrees that FHLB Chicago may at any time, and
from time to time (a) extend the time of payment of or renew any of the
Obligations, (b) receive and hold security for the payment of any Obligations
and enforce, waive, release, fail to perfect, sell or otherwise dispose of any
such security, (c) release or substitute any other guarantor of any Obligations,
or (d) make any agreement with the Member or with any other party or person
liable on any of the Obligations, for the extension, renewal, payment,
compromise, discharge or release of the Obligations (in whole or in part), or
for any modification of the terms thereof or of any agreement between FHLB
Chicago and the Member or any such other party or person, without in any way
impairing or affecting this Guaranty for any outstanding Obligations, and the
Guarantor waives any rights or defenses that it may have relating to any such
action by FHLB Chicago consented to hereby. The Guarantor authorizes FHLB
Chicago, without notice or demand and without affecting its liability hereunder,
from time to time, to assign or transfer the Obligations, to waive, forbear,
indulge or take other action or inaction in respect of this Guaranty or the
Obligations, or to exercise or not exercise any right or remedy hereunder or
otherwise with respect to the Obligations.

3.         Rights; Expenses. No failure by FHLB Chicago to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by FHLB Chicago of any
right, remedy or power hereunder preclude any other or future exercise of any
right, remedy or power. Each and every right, remedy and power hereby granted to
FHLB Chicago or allowed by law or other agreement shall be cumulative and not
exclusive of any other right, remedy or power. The Guarantor agrees to pay on
demand all reasonable out-of-pocket expenses (including the reasonable fees and
expenses of





2




FHLB Chicago’s outside counsel) in any way relating to the enforcement or
protection of FHLB Chicago’s rights under this Guaranty.

4.         Benefit; Member. The Guarantor will benefit from FHLB Chicago
entering transactions with the Member pursuant to the ACPS Agreement, and the
Guarantor has determined that the execution and delivery by the Guarantor of
this Guaranty is necessary and convenient to the conduct, promotion and
attainment of the business of the Guarantor and/or the achievement of some
pecuniary and/or other benefit. The Guarantor acknowledges and agrees that it
shall have the sole responsibility for obtaining from the Member such
information concerning the Obligations and the Member’s financial conditions or
business operations as the Guarantor may require, and that FHLB Chicago has no
duty at any time to disclose to the Guarantor any such information. The
Guarantor acknowledges and agrees that it is not necessary for FHLB Chicago to
inquire into the powers of the Member or of the officers, directors, partners or
agents acting or purporting to act on its behalf, the appropriateness of any
transaction for the Member, or the purpose of any transaction, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

5.         Subrogation. The Guarantor shall not exercise any rights against the
Member with respect to the Obligations which it may have or acquire by way of
subrogation until all of the Obligations are paid in full to FHLB Chicago. If
any amounts are paid to the Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of FHLB Chicago and
shall forthwith be paid to FHLB Chicago to reduce the amount of outstanding
Obligations, whether matured or unmatured. Subject to the foregoing, upon
payment of all of the Obligations to FHLB Chicago, the Guarantor shall be
subrogated to the rights of FHLB Chicago against the Member, and FHLB Chicago
agrees to take at the Guarantor’s expense such actions as the Guarantor may
reasonably require to implement such subrogation.

6.         Subordination. The Guarantor agrees: (a) to subordinate the
obligations for indebtedness for borrowed money now or hereafter owed by the
Member to the Guarantor (exclusive of obligations for indebtedness relating to
legitimate business expenses incurred by Guarantor on behalf of the Member) (the
“Subordinated Debt”) to any and all Obligations until this Guaranty is
terminated and no longer in effect; provided, that the Guarantor may receive
principal and interest payments on the Subordinated Debt so long as (i) no
“Event of Default” under the ACPS Agreement exists with respect to any sums then
due and payable by the Member to FHLB Chicago with respect to the Obligations;
and (ii) such principal and interest payments on the Subordinated Debt do not
cause an Event of Default under the ACPS Agreement; (b) to the extent the
Subordinated Debt is evidenced by a promissory note, it will either place a
legend indicating such subordination on every note, ledger page or other
document evidencing any part of the Subordinated Debt or deliver such documents
to FHLB Chicago; and (c) except as permitted by this Section 6, it will not
request or accept payment of or any security for any part of the Subordinated
Debt, and any proceeds of the Subordinated Debt paid to the Guarantor, through
error or otherwise, shall immediately be forwarded to the Bank by the Guarantor,
properly endorsed to the order of FHLB Chicago, to apply to the Obligations.

7.         Assignment; Termination. The Guarantor shall not assign its rights,
interest, duties or obligations hereunder to any other person without FHLB
Chicago’s prior written consent, and any purported transfer without that consent
shall be void. None of the terms or





3




provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified, and no consent with respect to any departure by the Guarantor from the
terms hereof shall be effective, except as set forth in a written instrument
executed by the Guarantor and FHLB Chicago. This Guaranty and Guarantor’s
obligations hereunder shall automatically terminate upon the occurrence of both
(a) payment in full of the Obligations and (b) termination of the ACPS
Agreement.

8.         Guarantor Financial Covenants.  Guarantor (on a consolidated basis,
but adjusted to remove the impact of consolidating any variable interest
entities under the requirements of Accounting Standards Codification (“ASC”)
Section 810 and/or transfers of financial assets accounted for as secured
borrowings under ASC Section 860, as both of such ASC sections are amended,
modified and/or supplemented from time to time) shall satisfy each of the
following covenants, as determined on a consolidated basis in conformity with
GAAP:

(a)        Minimum Interest Coverage Ratio.  As of the close of each fiscal
quarter, maintain a ratio of EBITDA to Interest Expense of not less than 1.40 to
1.00;

(b)        Maximum Leverage Ratio.  At all times, maintain a ratio of Total
Indebtedness to Total Assets of not greater than 0.80 to 1.00;

(c)        Minimum Liquidity.  At all times, maintain an amount of Cash
Liquidity of not less than $50,000,000, and a sum of Cash Liquidity and Near
Cash Liquidity of not less than $150,000,000;

(d)        Minimum Tangible Net Worth.  At all times, maintain a Tangible Net
Worth of not less than the sum of (1) seventy-five percent (75%) of the actual
Tangible Net Worth of Guarantor as of the Effective Date, plus (2) seventy-five
percent (75%) of the net cash proceeds (net of underwriting discounts and
commissions and other out-of-pocket expenses incurred by Guarantor in connection
with such issuance or sale) received by Guarantor from the issuance or sale of
Equity Interests (other than Equity Interests constituting Convertible Debt
Securities) occurring after the Effective Date, plus (3) seventy-five percent
(75%) of any increase in capital or shareholders’ equity (or like caption) on
the balance sheet of Guarantor resulting from the settlement, conversion or
repayment of any Convertible Debt Securities occurring after the Effective Date;
and

(e)        Minimum Fixed Charge Coverage Ratio.  As of the close of each fiscal
quarter, maintain a ratio of EBITDA to Fixed Charges of not less than 1.50 to
1.00.

The defined terms as used in the Guarantor Financial Covenants shall have the
following meanings:

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Cash” shall mean money, currency or a credit balance in any demand or deposit
account, other than an account evidenced by a negotiable certificate of deposit.





4




“Cash Equivalents” shall mean, as of any date of determination:

(i)         marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;

(ii)       marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-2 from
S&P or at least P-2 from Moody’s;

(iii)      commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 from S&P or at least P-2 from Moody’s;

(iv)       time deposits, demand deposits, certificates of deposit, Eurodollar
time deposits, time deposit accounts, term deposit accounts or bankers’
acceptances maturing within one year from the date of acquisition thereof or
overnight bank deposits, in each case, issued by any bank organized under the
laws of the United States of America or any State thereof or the District of
Columbia or any U.S. branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000; and

(v)        investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (i) through (iv)
above.

“Cash Liquidity” shall mean, for any Person and its consolidated Subsidiaries,
the amount of Unrestricted Cash held by such Persons at such time, as determined
on a consolidated basis in accordance with GAAP.

“CMBS” shall mean, mortgage pass-through certificates or other securities issued
pursuant to a securitization of commercial real estate loans.

“Convertible Debt Securities” means, for any Person, any debt securities
convertible into Equity Interests of such Person, cash by reference to such
Equity Interests, or a combination thereof.

“EBITDA” means, for any applicable period, with respect to any Person and its
consolidated Subsidiaries, an amount equal to the sum of:

(i)         Net Income (or loss) of such Person (prior to any impact from
minority interests or joint venture net income and before deduction of any
dividends on preferred stock of such Person), plus the following (but only to
the extent actually included in determination of such Net Income (or loss): (A)
depreciation and amortization expense, (B) Interest Expense, (C) income tax
expense and (D) extraordinary or non-recurring gains and losses, plus

(ii)       such Person’s proportionate share of Net Income of the joint venture
investments and unconsolidated Subsidiaries of such Person, all with respect to
such fiscal quarter, plus





5




(iii)      amounts deducted in accordance with GAAP in respect of non-cash
expenses in determining Net Income of such Person.

“Equity Interests” shall mean, with respect to any Person, (a) any share,
interest, participation and other equivalent (however denominated) of capital
stock of (or other ownership, equity or profit interests in) such Person, (b)
any warrant, option or other right for the purchase or other acquisition from
such Person of any of the foregoing, (c) any security convertible into or
exchangeable for any of the foregoing, and (d) any other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date.

“Fixed Charges” means, for any applicable period, with respect to any Person and
its consolidated Subsidiaries, the amount of interest paid in cash with respect
to Indebtedness as shown on such Person’s consolidated statement of cash flow in
accordance with GAAP as offset by the amount of receipts pursuant to net receive
interest rate swap agreements of such Person and its consolidated Subsidiaries
during the applicable period.

“GAAP” means with respect to the financial statements or other financial
information of any Person, generally accepted accounting principles in the
United States which are in effect from time to time, consistently applied.

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within sixty (60) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for account of such person; (e) Capital Leases
of such Person; and (f) indebtedness of others guaranteed by such Person.

“Intangible Assets” shall mean assets that are considered to be intangible
assets under GAAP, including customer lists, goodwill, computer software,
copyrights, trade names, trademarks, patents, franchises, licenses, unamortized
deferred charges, unamortized debt discount and capitalized research and
development costs; provided, however, that “Intangible Assets” for any Person
shall exclude hedging transactions to the extent related to any purchased
mortgage loans and mortgage loan servicing rights and/or special servicing
rights of such Person and its consolidated Subsidiaries.

“Interest Expense” means, for any applicable period, with respect to any Person
and its consolidated Subsidiaries, the amount of total interest expense incurred
by such Person,





6




including capitalized or accruing interest (but excluding interest funded under
a construction loan), all with respect to such applicable period, determined in
accordance with GAAP.

“Lien” shall mean any mortgage, lien, encumbrance, charge or other security
interest, whether arising under contract, by operation of law, judicial process
or otherwise.

“Near Cash Liquidity” shall mean, with respect to any Person and its
consolidated Subsidiaries, as of any date, the sum of (i) the market value of
Near Cash Securities held by such Person and its consolidated Subsidiaries as of
such date as determined on a consolidated basis in accordance with GAAP and (ii)
the amount of Undrawn Borrowing Capacity of such Person and its consolidated
Subsidiaries under repurchase and credit facilities to which they are a party as
of such date. Market value of Near Cash Securities shall be determined on a
quarterly basis by at least one independent third party financial institution
reasonably acceptable to FHLB Chicago.

“Near Cash Securities” shall mean (i) CMBS having, at all times, a maturity or
weighted average life of twelve (12) months or less, as determined by the
applicable servicer, (ii) RMBS having a duration of twelve (12) months or less,
for each of (i) and (ii) above, such securities having a rating of Baa3 or BBB
(or the equivalent) or higher by at least one Rating Agency (it being
acknowledged that such securities may also have a lower rating from one or more
Rating Agencies) or (iii) other public or privately placed securities approved
by FHLB Chicago.

“Net Income” means, with respect to any Person for any period, the consolidated
net income for such period of such Person as reported in such Person’s financial
statements prepared in accordance with GAAP.

“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust or unincorporated organization or a
governmental agency or political subdivision thereof.

“RMBS” shall mean, mortgage pass-through certificates or other securities issued
pursuant to a securitization of residential mortgage loans.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company or other entity are at the time owned, or the
management of which is controlled, directly or indirectly through one or more
intermediaries, or both, by such Person.

“Tangible Net Worth” means, with respect to any Person and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) all amounts which would
be included under capital or shareholders’ equity (or like caption) on the
balance sheet of such Person at such date, determined in accordance with GAAP as
of such date, less (b)(i) amounts owing to such Person from any Subsidiaries or
from officers, employees, partners, members, directors, shareholders or other
Persons similarly affiliated with such Person or any Subsidiary thereof, (ii)
Intangible Assets and (iii) prepaid taxes and/or expenses, all on or as of such
date.





7




“Total Assets” means, for any Person and any date of determination, an amount
equal to the aggregate book value of all assets owned by such Person and its
Subsidiaries on a consolidated basis and the proportionate share of assets owned
by non-consolidated Subsidiaries of such Person, less (i) amounts owing to such
Person from any Subsidiary thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Subsidiary thereof, (ii) Intangible Assets, and (iii) prepaid
taxes and expenses, all on or as of such date and determined in accordance with
GAAP.

“Total Indebtedness” means, for any Person and its Subsidiaries on a
consolidated basis, as of any date of determination, the aggregate Indebtedness
(other than contingent liabilities not reflected on such Person’s consolidated
balance sheet) of such Person plus the proportionate share of all Indebtedness
(other than contingent liabilities not reflected on such Person’s consolidated
balance sheet) of all non-consolidated Subsidiaries of such Person as of such
date, all on or as of such date and determined in accordance with GAAP.

“Undrawn Borrowing Capacity” shall mean, with respect to any Person and its
consolidated Subsidiaries, as of any date, the total undrawn borrowing capacity
available to such Person and its direct or indirect consolidated Subsidiaries
under any repurchase and credit facilities and similar agreements to which they
are a party as of such date, but (i) with respect to any such repurchase or
credit facility or similar agreement that is a secured facility, solely to the
extent that collateral has been approved by and pledged to the related buyer or
lender under such facility, and (ii) with respect to any such credit facility or
similar agreement that is an unsecured facility, solely to the extent that such
undrawn borrowing capacity is committed by the related lender.

“Unrestricted Cash” shall mean, on any date, with respect to any Person and its
Subsidiaries on a consolidated basis, (i) Cash and Cash Equivalents (other than
prepaid rents and security deposits made under tenant leases) held by such
Person or any of its Subsidiaries that are not subject to any Lien (excluding
statutory liens in favor of any depository bank where such cash is maintained),
minus (ii) amounts included in the foregoing clause (i) that are with an entity
other than such Person or any of its Subsidiaries as deposits or security for
contractual obligations.

9.         Payments. The Guarantor hereby guarantees that the Obligations will
be paid to FHLB Chicago without set-off or counterclaim, in lawful currency of
the United States of America.

10.       Representations. The Guarantor represents and warrants: (i) that it
has the corporate power to execute this Guaranty and any other document executed
or delivered in connection with this Guaranty; (ii) that all the necessary
corporate actions have been taken to permit it to give this Guaranty; (iii) that
the persons executing this guaranty are duly empowered to do so on the behalf of
the Guarantor; (iv) that the execution or performance of this Guaranty is not a
material breach or violation of any instrument concerning the Guarantor or any
material agreement to which the Guarantor is a party or any law or regulation to
which the Guarantor is subject; (v) that there is not pending or, to its
knowledge, threatened against it any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that adversely affects its ability to perform its obligations
under this Guaranty; (vi) that all applicable information that is furnished in
writing by or on behalf of it to





8




FHLB Chicago pursuant to this Guaranty as of the date of the information, is
true, accurate and complete in all material respects; (vii) that all
governmental and other consents that are required to have been obtained by it
with respect to this Guaranty have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
(viii) that this Guaranty constitutes a valid, binding and enforceable agreement
against the Guarantor in accordance with its terms.

11.       Delivery Obligations. The Guarantor shall deliver to FHLB Chicago
within forty-five (45) calendar days after the last day of each calendar quarter
a certification signed by an authorized signer stating whether it has been in
compliance throughout the quarter and whether it remains in compliance with
covenants set forth in Section 8 above. Notwithstanding the quarterly
certification requirement, Guarantor shall notify FHLB Chicago promptly at any
time intra-quarter if Guarantor is not in compliance with the covenants set
forth in Section 8 above. In addition, Guarantor shall deliver such information
as FHLB Chicago may reasonably request from time to time, including without
limitation, copies of the quarterly unaudited or annual audited financial
statements (prepared in accordance with generally accepted accounting principles
in the country in which the entity to which they relate is organized) pertaining
to the Guarantor’s financial condition, such quarterly reports to be provided
within forty-five (45) calendar days after the end of each fiscal quarter and
such annual reports to be provided within ninety (90) calendar days after the
end of each fiscal year. Such information shall be true, complete, and accurate
in all material respects. For the avoidance of doubt, quarterly and annual
financial statements required to be delivered hereunder shall be deemed to be
delivered by Guarantor to FHLB Chicago upon, the filing of such financial
statements with the U.S. Securities and Exchange Commission; provided however,
if Guarantor delays its filing beyond the time frames set forth in this Section
11, it will promptly notify Bank of such delay.

12.       Default. If an Event of Default occurs and is continuing, the
Obligations shall be due immediately and payable, without notice, and FHLB
Chicago may exercise any rights and remedies as provided in this Guaranty, or as
provided at law or equity.

13.       Governing Law; Jurisdiction.  (a) THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE STATUTORY AND COMMON LAW OF THE UNITED
STATES AND, TO THE EXTENT FEDERAL LAW INCORPORATES STATE LAW, THE LAWS
(EXCLUSIVE OF THE CHOICE OF LAW PROVISIONS) OF THE STATE OF ILLINOIS. WITH
RESPECT TO ANY SUIT, ACTION OR PROCEEDING CONCERNING THIS GUARANTY, THE
GUARANTOR SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, OR IF SUCH ACTION OR PROCEEDING MAY
NOT BE BROUGHT IN FEDERAL COUT, THE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS LOCATED IN THE CITY OF CHICAGO. THE GUARANTOR SPECIFICALLY AND
IRREVOCABLY WAIVES (I) ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, (II) ANY
CLAIM THAT THE SAME HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (III) THE
RIGHT TO OBJECT THAT SUCH COURTS DO NOT HAVE JURISDICTION OVER IT. THE GUARANTOR
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY





9




ILLINOIS LAW, INCLUDING, WITHOUT LIMITATION, BY REGISTERED MAIL DIRECTED TO THE
GUARANTOR’S PERSONAL RESIDENCE.

(b)        TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE GUARANTOR BY EXECUTION
HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY. THIS PROVISION IS A MATERIAL INDUCEMENT TO
FHLB CHICAGO TO ACCEPT THIS GUARANTY.

14.       Miscellaneous.

(a)        This Guaranty contains the entire and exclusive agreement of the
parties hereto with reference to the matters discussed herein. This Guaranty
supersedes all prior drafts and communications with respect thereto. The
headings of paragraphs herein are inserted only for convenience and shall in no
way define, describe or limit the scope or intent of any provision of this
Guaranty. If any term or provision of this Guaranty shall be deemed prohibited
by or invalid under any applicable law, such provision shall be invalidated
without affecting the remaining provisions of this Guaranty.

(b)        Regardless of any other provision of this Guaranty, if for any reason
the effective interest on any of the Obligations should exceed the maximum
lawful interest, the effective interest shall be deemed reduced to and shall be
such maximum lawful interest, and any sums of interest which have been collected
in excess of such maximum lawful interest shall be applied as a credit against
the unpaid principal balance of the Obligations. Monies received from any source
by FHLB Chicago for application toward payment of the Obligations may be applied
to such Obligations in any manner or order deemed appropriate in the sole
discretion of FHLB Chicago.





10




IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to FHLB Chicago as of the date first above written.

 

 

 

 

 

 

STARWOOD PROPERTY TRUST, INC.

 

 

 

By:

/s/ Andrew J. Sossen

 

 

 

 

Name:

Andrew J. Sossen

 

 

 

 

Title:

Chief Operating Officer

 

 

 

 

Date:

November __, 2019

 

 

Address for notices:

 

 

 

591 West Putnam Avenue

 

Greenwich, Connecticut 06830

 

Attention: General Counsel

 

Email: asossen@starwood.com

 





11




ACCEPTED AND AGREED:

    

 

 

 

 

FEDERAL HOME LOAN BANK OF CHICAGO

 

 

 

 

 

 

 

 

By:

/s/ Michael Zeifert

 

 

Name

Michael Zeifert

 

 

Title

SVP, Credit

 

 

 

 

By:

/s/ Matthew Zimmerman

    

 

Name

Matthew Zimmerman

 

 

Title

SVP, Credit

 

 

 

12

